Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.			The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,671,920. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-20 recite the features/limitations of claim 1-20 of instant application.
For example:
Patent claim 1, recites the features/limitations of claims 1-2 of instant application.
Patent claim 15, recites the features/limitations of claim 15 of instant application.
Patent claim 16, recites the features/limitations of claim 16 of instant application.
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,12-13,15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Pub.No: US 20190026538 A1, in view of Xu et al. Pub.No: US 20160358321 A1.
Regarding claim 1, Wang disclose for providing a representation of a first image associated with a machine learning model to  a first layer of a set of computational units ( Fig.2B see input module 212, 
submodules CNN1 and CNN2 of small-scale CNN module 100 described in FIGS. 1A and 1B.  In addition to the input module 212, CNN system 210 also includes a first processing stage 220, a merging module 222 and a second processing stage 224” ); obtaining distortion parameters from the  first layer of the set of computational units( Fig.2B see  merging module 222, which flowed by second  processing stage 224 for CNN2, see [0076]),  ; and 
generating a second image based on the first image (Fig.2B see output image 228, see [0081] and
the distortion parameters, the second image generated to be used in the machine learning model (see “[0081] Referring back to FIG. 2B, after sequentially applying CNN1 module 214 to each of the set of subimages 204, the outputs from CNN1 module 214 containing the array of feature maps 206 become the inputs to merging module 222 which is configured to merge the array of feature maps 206 to form the full feature maps of the entire input image 202.  The merged feature maps can then be used as the inputs to 
Regarding claim 2, Wang  disclose for, providing an output of the  first layer of the set of computational units as an input to a second  layer of the set of computational units (  Fig.2B see merging module 222 and  second processing stage 224, see [0081]).  

Regarding claim 12, see the rejection of claim 1. It recites similar limitation as claim 12. Hence it is similarly analyzed and rejected.
Regarding claim 13, Wang disclose for, wherein generating the one or more second images further comprises performing convolution prior to obtaining the one or more second images as the third output. adding the second image to a training set of images to train the machine learning model ( Fig.2B, see  image 208, which is inputted to second processing stage 224 training the image by CNN2 module 222 , see “[0076]).
Regarding claim 15, see the rejection of claim 1. It recites similar limitation as claim 15.  Except for a memory and a processor (Fig.20 see memory 2006 and processor 2004).Hence it is similarly analyzed and rejected.
Regarding claim 19, see the rejection of claim 1. It recites similar limitation as claim 19.  Except for a computer readable medium ( see [0192], see “  If implemented in software, the functions may be stored as .
Claims 6,16  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Pub.No: US 20190026538 A1, in view of Xu et al. Pub.No: US 20160358321 A1, further in view of Jiang Pub.No: US 20190206085 A1.
Regarding claim 6, Wang as modified by Xu does not provide for, generating a randomized kernel matrix for the first layer of the set of computational units based on one or more matrices. Jiang teaches the above missing limitation of Wang as modified by Xu (see [0056] of Jiang, see “The convolution kernel is generally initialized in a form of a random decimal matrix, and a proper convolution kernel will be learned during training of the network to represent a feature”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Wang as modified by Xu with the system and method of Jiang, in order to obtain the claimed limitation, via the convolution kernel, which is generally initialized in a form of a random decimal matrix).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Pub.No: US 20190026538 A1, in view of Xu et al. Pub.No: US 20160358321 A1, further in view of Kao et al. Pub. No: US 20180150956 A1.
Regarding claim 11,  Wang  as modified by Xu does not provide for, wherein the  first image comprises one or more of: one or more hieroglyphs; one or more Chinese-Japanese-Korean (CJK) symbols; one or more Arabic strings; or a combination of one or more other symbols. Kao teaches the above missing limitation of Wang as modified by Xu ( see [0017] of Kao, see “ In an embodiment, the character string to be recognized may be a character string including at least one character type, for example, containing at least one English letter and at least one Arabic numeral, such as a character string "B7", "A12345", etc.”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Wang as modified by Xu with the system and method of Kao, in 
Objected Claims
Claims 4-5,7-10,14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
The following is an examiner’s statement of reasons for allowance: the prior arts of Wang et al. Pub.No: US 20190026538 A1, in view of Xu et al. Pub.No: US 20160358321 A1, further in view of Jiang Pub.No: US 20190206085 A1, or Kao et al. Pub. No: US 20180150956 A1, failed to teach or suggest for features of claims 4-5, 7-10, 14 and 17-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALI BAYAT/Primary Examiner, Art Unit 2664